Exhibit PAN AMERICAN SILVER ANNOUNCES FIRST QUARTER RESULTS (All amounts in US dollars unless otherwise stated and all production figures are approximate) Silver & Gold Production Increases, San Vicente Commissioning Under Way Vancouver, B.C. – May 12, 2009 – Pan American Silver Corp. (NASDAQ: PAAS; TSX: PAA) (“Pan American” or the “Company”) today reported unaudited financial and operating results for the quarter ended March 31, 2009 and provided an update on operations. This earnings release should be read in conjunction with the Company’s MD&A, Financial Statements and Notes to Financial Statements for the corresponding period, which are available on the Company’s website at www.panamericansilver.com, and have been posted on SEDAR at www.sedar.com. First Quarter 2009 Highlights1 · Silver production increased 8% to 4.9 million ounces, compared to Q1 2008 · Record gold production of 20,858 ounces, an increase of 206%, compared to Q1 2008 · Cash costs2 declined 28% to $5.94 per ounce of payable silver, as compared to Q4 2008 · Mine operating earnings2 of $10.5 million · Net income of $6.6 million or $0.08 per share · Cash flow from operations (before changes in working capital) of $19.0 million, or $0.23 per share2 · Inaugurated and achieved commercial production at Manantial Espejo silver and gold mine · Started commissioning of San Vicente mine · Completed public offering of common shares for gross proceeds of $103.5 million · Signed agreement to earn a 55% interest in La Preciosa silver development property in Mexico 1 Financial information based on Canadian GAAP 2 Mine operating earnings, cash flow per share and cash costs are non-GAAP measures; for detailed descriptions see pages 3 and 8 of the MD&A “The first quarter was a pivotal period for Pan American Silver, highlighted by much improved financial results and key operational and mine development achievements” said Geoff Burns, President and CEO.“In the fourth quarter of last year we took immediate and decisive action with respect to our people and our assets to combat a precipitous fall in metal prices.It is extremely rewarding to see the positive results of those difficult decisions.We rebounded from a disappointing fourth quarter performance, by again posting positive net income, respectable cash flow from operations and solid mine operating earnings.” Mr. Burns continued, “Furthermore, we recorded our second highest quarterly silver production, reduced our cash costs by 28% as compared to the previous quarter, achieved commercial production at Manantial Espejo, our newest silver and gold mine, and began commissioning of our San Vicente mine expansion project.We successfully changed our course during last year’s financial crisis, by focusing on our core strengths in mine development and operations and are again well positioned to continue on a path of profitable growth, ready to seek out strategic opportunities.” Financial Results Pan
